Citation Nr: 9915506	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  98-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for cold injury 
residuals (claimed as frozen feet).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.

In January 1998 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claims for service connection for  
cold injury residuals and for hearing loss.  He timely 
appealed to the Board of Veterans' Appeals (Board).

FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has residuals of cold injury during service.

2.  There is no competent medical evidence that the veteran's 
current bilateral hearing loss is related to his active 
military service.


CONCLUSION OF LAW

The claims for service connection for cold injury residuals 
and bilateral hearing loss are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997)

A.  Cold injury residuals

Initially, the Board notes that the veteran's service medical 
records are not available for review and consideration in 
this appeal, and this is not due to anything that he did or 
failed to do.  The records concerning his service were either 
lost or destroyed in a fire that occurred many years ago at 
the National Personnel Records Center (NPRC), which is a 
military records repository located in St. Louis, Missouri.  
The RO has exhausted all means of locating any relevant 
records that might be available at the NPRC.  Ultimately, the 
RO issued an Administrative Decision in January 1998 finding 
that the veteran's SMRs are unavailable. In a September 1997 
letter to the veteran, the RO subsequently apprised him that 
he could submit "alternate" forms of evidence as a means of 
compensating for the absence of his service medical records, 
although no such evidence was submitted by the veteran.  See 
VA Adjudication Procedure Manual, M21-1, Part III, paragraph 
4.25(c) and 4.29 (July 12, 1995).  See also Moore v. 
Derwinski, 1 Vet. App. 401, 405-6 (1991); Dixon v. Derwinski, 
3 Vet. App. 261, 263 (1992).  In any event, for the reasons 
set forth below, the Board finds that the absence of the 
service medical records in this case is not dispositive of 
either issue on appeal.

The veterans claim for service connection for residuals of 
cold injury to his feet is not well grounded.  Even if the 
Board were to assume, arguendo, in the absence of his SMRs, 
that the veteran was exposed to severely cold conditions, 
and/or suffered frostbite while in service, he has not 
satisfied either of the remaining two criterion for a well-
grounded claim; that is, he has not shown, by competent 
medical evidence that he currently has claimed cold injury 
residuals, or if so, that there is a nexus between any such 
current condition and the veteran's active service, to 
include cold injury (or frostbite) therein.

The record contains copies of notes pertaining to private 
medical treatment at the Belton Family Practice Clinic 
between 1971 and 1992.  Many of these notes are not entirely 
legible; however, they appear to pertain to unrelated 
conditions, such as treatment for a right leg burn, 
sinus/respiratory difficulties, gastrointestinal complaints, 
and dietary consultation.  It does not appear that any 
complaints, findings, or diagnosis of cold injury residuals 
is recorded in the private medical records.  

The veteran underwent VA examination in November 1997.  
Although the report of this examination includes complaints 
the veteran made concerning his feet, the examiner did not 
then specifically identify any cold injury residuals; on the 
contrary, the physician noted that the veteran's feet were 
within normal limits, that he had good peripheral pulses, 
that his extremities were warm to the touch, and that he had 
good capillary refill to the extremities with .  While the 
examiner included "frozen feet" in his assessment, 
obviously based on the veteran's reported complaints of 
occasional coldness in the feet with stinging and swelling, 
and that "long standing" caused pain, he specifically 
indicated that the examination was within normal limits.  
Thus, the VA examination report does not medically establish 
that the veteran currently suffers from cold injury 
residuals, or if so, that any such residuals are related to 
any events during his active service.  Furthermore, the 
veteran has not otherwise submitted, or indicated the 
existence of, any medical evidence establishing that he 
currently has residuals of in-service cold injury.  

In the absence of competent medical evidence of the currently 
claimed disability, and of a nexus between that disability 
and service, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  


B.  Hearing loss 

Impaired hearing is considered by the VA to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  In order for a claim for service 
connection for hearing loss to be well grounded, the same 
three criteria discussed supra, must be satisfied.

The veteran is able to demonstrate a current disability and 
is thereby able to satisfy the first criterion of presenting 
a well-grounded claim.   He received a comprehensive 
audiological review during his November 1997 VA examination.
On that occasion, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
70
65
LEFT
20
30
65
70
70

The audiologist determined that speech discrimination was 
good in both ears.  These results demonstrate that the 
veteran experiences mild to moderate sensorineural hearing 
loss from 1,000 through 1,500 Hertz, sloping to moderately
severe at 8,000 Hertz for the right ear and a mild to 
moderate sensorineural hearing loss from 1,000 through 1,500 
hertz, sloping to moderately severe from 2,000 to 4,000 
hertz, to severe from 6,000 through 8,000 hertz for the left 
ear.

As was the case with residuals of cold injury claim discussed 
above, SMRs are not available in order to document ear 
problems or hearing loss while in service.  However, the 
absence of in-service evidence of hearing loss is not fatal 
to the claim, see Ledford v. Derwinski, 3Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993). 

In the instant case, the veteran told the November 1997 VA 
examiner that he was first diagnosed with hearing loss about 
fifteen years ago, and that he first obtained hearing aids in 
1991.  Thus, even accepting the veteran's accounts as 
credible, that first diagnosis of hearing loss took place 
approximately forty years after service.  Here, however, 
there is no competent evidence of a nexus between the 
veteran's current hearing loss and his active service.  The 
VA audiologist did not link the veteran's hearing loss to his 
active military service, and there is no indication that any 
other audiologist or physician has linked his hearing loss to 
his military service.  Accordingly, the absence of his SMRs 
is not the basis for determining that the claim for service 
connection for hearing loss is not plausible.  Rather; it is 
because no competent medical evidence of the required nexus 
has been presented that the claim is not well grounded and 
must be denied.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).

C.  Conclusion

Although the veteran alleges that currently has cold injury 
residuals and bilateral hearing loss as a result of his 
service in the military, he does not have the medical 
expertise or training to either diagnose a current 
disability, or to render a competent opinion on the etiology 
of any current disability.  Therefore, even accepting his 
assertions that he experienced cold injury and had acoustic 
trauma or significant noise exposure in service, his 
allegations, alone, cannot establish either of his claims as 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that evidence, and not 
just allegations, must support a well-grounded claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that either of his 
claims for service connection is well grounded, VA is under 
no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make either of 
his claims well grounded.  See McKnight v. Gober, 131 F.2d 
1483, 1485 (Fed. Cir. 1997).

The RO denied the veteran's claims on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
March 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion as sufficient to inform him of 
the type of evidence that is necessary to make his claim well 
grounded and warrant full consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).








ORDER

As evidence of well-grounded claims has not been submitted, 
the claims for service connection for residuals of cold 
injury and for bilateral hearing loss are denied.


____________________________
JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

 


